AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations                                          FILED
                                                                                                               SEP 2 5 2019
                                     UNITED STATES DISTRICT COUR'
                                           SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK us DISTRl6i COURT
                                                                                                       SOUTHERN DISTRICT PK,a;,LIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT IN A CRL                .:~.. ~ . -                DEPUTY
                                                                                                                           11
                                                                     (For Revocation of Probation or Supervised Release)
                                V.                                   (For Offenses Conunitted On or After November I, 1987)


        RODOLFO VASQUEZ-GONZALEZ (1)                                    Case Number:        IOCR3462 MMA

                                                                     MICHELLE ANGELES, FEDERAL DEFENDERS
                                                                     Defendant's Attorney
REGISTRATION NO.                01738298
•-
THE DEFENDANT:
[8J   admitted guilt to violation ofallegation(s) No.       1-2

D     was found guilty in violation of allegation(s) No.   _ _ _ _ _ _ _ _ _ _ _ _ after denial of guilty.

Accordin~ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation

               I                   Enter and complete residential drug treatment program.
               2                   Failure to report change in residence/employment. Failure to be truthful and/or follow
                                   instructions.




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                RODOLFO VASQUEZ-GONZALEZ ( 1)                                            Judgment - Page 2 of 2
CASE NUMBER:              10CR3462 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 THIRTEEN (13) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ A.M.                           on
                                                                   ------------------
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      10CR3462 MMA
